DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the sentence in lines 4-5 is awkward and unclear.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Paragraph [0040] is cut off in the middle of a sentence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 12 contains the limitation “the opening”. The claim previously makes reference to a first opening (line 3) and a second opening (line 6), so it is unclear which opening this limitation is. For examination purposes, this limitation will be read as referring to the second opening that the discharge chute is positioned near.
17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear how the crossbar, the pivotal mounting, and the top edge are related.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaedler et al. (US 5,517,811 A), hereinafter Schaedler.
Regarding claim 1, Schaedler teaches a mower (10) convertible from a side-discharge configuration (Col. 2 lines 10-11 teaches a side discharge embodiment) to a bagging configuration (Col. 1 lines 34-36 teaches conversion between discharge and bagging modes), the mower comprising:
a cutting deck (11) configured to discharge clippings through a first opening in the cutting deck on a first lateral side of the mower (Fig. 5 shows an opening at an end of chute 14 and Col. 2 lines 10-11 teaches a side discharge embodiment);
a mounting plate (40) coupled to the cutting deck on the first lateral side of the mower, wherein the mounting plate includes a second opening (42) aligned with the opening in the cutting deck and configured to permit clippings cut by the cutting deck to pass therethrough;

a catcher (50) removably coupled to the mounting plate, wherein the catcher holds the discharge chute in the raised position when the catcher is coupled to the mower (Col. 3 lines 27-30 and Figs. 2-4 teach the bottom front edge 59 of catcher 50 contacts the activation section 24 of the discharge chute 20 to hold the chute in a raised position when the catcher is connected).

Regarding claim 3, Schaedler teaches wherein the catcher includes a wire frame (51) structure surrounded by a bag (52) comprised of a fabric, wherein the bag includes a third opening (53) for receiving clippings.
Regarding claim 4, Schaedler teaches wherein the wire frame structure couples to the mounting plate such that clippings discharged through the second opening in the mounting plate pass through the third opening into the catcher (Fig. 1 shows mounting brackets 57 of the wire frame 51 connect the frame to hanger bar 45 of the mounting plate so openings 42 and 53 line up).
Regarding claim 5, Schaedler teaches wherein the catcher is pivotally coupled to a top portion of the mounting plate (Fig. 1 shows mounting brackets 57 that couple to bar 45 on the mounting plate 40, and Figs. 2-4 show that this connection is capable of pivoting), wherein a handle (54, 55) of the catcher may rotate the catcher about the top portion of the mounting plate.
Regarding claim 6, Schaedler teaches wherein the discharge chute includes a lip (24), wherein the lip is held between the mounting plate and the catcher when discharge chute is in the raised position (Figs. 1 and 4 show the lip 24 held against the catcher 50 and mounting plate 40 while chute 20 is raised).
Regarding claim 8, Schaedler teaches wherein the discharge chute is substantially enclosed within the catcher when the discharge chute is in the raised position (Fig. 4 shows discharge chute 20 enclosed within catcher 50).

Regarding claim 9, Schaedler teaches a catching assembly (seen in Figs. 1-5) allowing an operator of a mower to select between a side-discharge configuration and a bagging configuration (Col. 1 lines 34-36 teaches conversion of a mower between discharge and bagging modes, and Col. 2 lines 10-11 teaches a side discharge embodiment), the catching assembly comprising:
a mounting plate (40) having a first opening (42) and configured to couple to the mower such that clippings discharged by the mower pass through the first opening;
a catcher (50) having a bag (52) surrounding a frame (51), the catcher removably coupled to the mounting plate by the frame (Figs. 2-4 show catcher removably coupled to the plate); and 
a discharge chute (20) movably coupled to the mounting plate proximate the first opening, wherein when in the side-discharge configuration the discharge chute extends laterally from the mounting plate and the catcher is uncoupled from the mounting plate (Fig. 2 shows discharge chute 20 in the discharge configuration and uncoupled catcher 50), wherein when in the bagging configuration the catcher is coupled to the mounting plate and the discharge chute is held away from the first opening by the catcher (Fig. 4 shows discharge chute 20 held away from the first opening in bagging configuration).

Regarding claim 10, Schaedler teaches wherein the bag includes a second opening (53) that is larger than the first opening, wherein the mounting plate is sized to cover a portion of the second opening that extends beyond the first opening (Fig. 1 shows mounting plate 40 covering opening 53 around first opening 42).
Regarding claim 11, Schaedler teaches wherein the frame includes a crossbar that extends along a top edge of the second opening and is received in two or more pivotal mountings on the mounting plate (Fig. 1 shows a crossbar on the top edge of the frame 51 with mounting brackets 57 that can pivot to be received on hanger bar 45).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schaedler et al. (US 5,517,811 A), hereinafter Schaedler, in view of Schroeder et al. (US 6,910,322 B2), hereinafter Schroeder.
Regarding claim 2, Schaedler does not teach the discharge chute being perpendicular or parallel to the mounting plate when lowered or raised, respectively.
Schroeder teaches wherein the discharge chute is perpendicular to the mounting plate when in the lowered position (Col. 2 lines 54-58 teaches discharge chute 30 extends outward in the lowered position, which is perpendicular to mounting plate 38), wherein the discharge chute 
It would have been obvious to one of ordinary skill in the art before the effective filing date to position the discharge chute as taught by Schroeder’s invention to the mower of Schaedler in order to ensure an uninterrupted discharge path when the chute is lowered and prevent the chute from interfering with discharge when in the raised position.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schaedler et al. (US 5,517,811 A), hereinafter Schaedler, in view of Tada et al. (US 2019/0116732 A1), hereinafter Tada.
Regarding claim 12, Schaedler does not teach a handle perpendicular to the crossbar for rotating the catcher between catching and dumping positions.
Tada teaches the catcher includes a handle (6) extending perpendicular to the crossbar for rotating the catcher between a catching position where the mounting plate covers the second opening and a dumping position where clippings held in the bag may be dumped out through the second opening. (Figs. 3-4 show handle 6 perpendicular to the top crossbar 52 as the catcher rotates between catching and dumping positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include handle extending perpendicular to the crossbar as taught by Tada to the catching assembly of Schaedler in order to reduce the force needed for an operator to rotate the catcher between catching and dumping positions.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaedler et al. (US 5,517,811 A), hereinafter Schaedler, in view of Yamamoto et al. (US 9,003,753 B2), hereinafter Yamamoto.
Regarding claim 14, Schaedler does not teach a catching chamber separated from an air passageway by fabric.
Yamamoto teaches wherein the bag includes a catching chamber separated from an air passageway by an interior fabric panel, wherein the catching chamber receives clippings that pass through the second opening (Fig. 8 and Col. 4 lines 20-27 teach that air and grass enter chamber 24, and the air Wt passes through the fabric bag 30 to its separate passageway).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include allowing air to be separated from the catching chamber as taught by Yamamoto to the catching chamber of Schaedler in order to discharge the large volume of air safely without losing the grass clippings.
Regarding claim 15, Schaedler of the combination as set forth above teaches wherein the side discharge chute is within the catcher in the bagging configuration (Fig. 4 shows discharge chute 20 within catcher 50 while bagging).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaedler et al. (US 5,517,811 A), hereinafter Schaedler, in view of Fukumoto et al. (US 8,033,086 B2), hereinafter Fukumoto.
Regarding claim 16, Schaedler teaches a riding mower (10) having selectable operation between a side-discharge configuration and a bagging configuration (Col. 1 lines 34-36 teaches conversion of a mower between discharge and bagging modes, and Col. 2 lines 10-11 teaches a side discharge embodiment), the mower comprising: 
a cutting deck (11) having one or more blades and a discharge opening on a first side (Fig. 5 shows an opening at an end of chute 14 and Col. 2 lines 10-11 teaches a side discharge embodiment);
a power source for turning the one or more blades (Col. 2 lines 6-9 teach the mower having an engine for rotating the blades);

a catcher (50) removably, and pivotally, coupled to the mower, the catcher having a handle (54, 55) for pivoting the catcher between a catching position (seen in Fig. 4) and a dumping position (It is inherent that the catcher must have a dumping position to remove clippings, and that position is reached by rotating the mounting brackets 57 off of the hanger bar 45), wherein the discharge chute is in the retracted position when the catcher is coupled to the mower (Fig. 4 shows retracted discharge chute 20).
Schaedler does not teach a clutch system with sensors to detect states of the catching mechanism.
Fukumoto teaches a mower (1) comprising: 
a clutch system (163) between the power source and the one or more blades for engaging and disengaging the one or more blades to power supplied by the power source, wherein the one or more blades rotate by power from the power source when the clutch system is engaged, wherein the one or more blades do not rotate by power from the power source when the clutch system is disengaged (Col. 26 lines 30-39 teach the clutch connecting and disconnecting power from the engine to the blades by straining and loosening a transmission belt);
a first sensor coupled to the mower and configured to detect if the catcher is coupled to the mower (Fig. 28 shows sensor 172 detects if the catcher is down (coupled) or up (uncoupled)); and 
a second sensor coupled to the mower and configured to detect if the catcher is in the dumping position (Fig. 28 shows sensor 173 detects if the bottom lid plate 20 is in a close position, meaning the catcher is no longer dumping),

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the clutch system with catching mechanism sensors as taught by Fukumoto to the mower of Schaedler in order to prevent mower clippings from unexpectedly being discharged when the catching mechanism is not in position.

Regarding claim 17, as best understood in light of the 112(b) rejection, Schaedler of the combination as set forth above teaches wherein the catcher is coupled to the mower by a crossbar of the catcher received a pivotal mounting positioned proximate a top edge of a mounting plate (Figs. 1 and 4 show a top crossbar of the wire frame 51 having mounting brackets 57 that hook over hanger bar 45 at the top of mounting plate 40).
Regarding claim 18, Fukumoto of the combination as set forth above teaches wherein the first sensor comprises a first switch (Fig. 28 shows first sensor 172 is a switch), wherein the first switch is closed when the crossbar is received in the pivotal mounting and the first switch is open when the crossbar is not received in the pivotal mounting (Col. 29 lines 17-23 teaches sensor is actuated to be turned on when the catcher 18 is in catching position), wherein the clutch system disengages the one or more blades from the power supplied by the power source when the first switch is open (Col. 29 lines 58-65 teaches that when sensor 172 is off, the clutch turns off and the power is disconnected).
Regarding claim 19, Schaedler of the combination as set forth above teaches wherein the catcher includes an intake opening having a perimeter (Fig. 1 shows opening 53 with a perimeter), wherein the perimeter of the intake opening is adjacent to a mounting plate when the 
Fukumoto of the combination as set forth above teaches wherein at least a portion of the perimeter of the intake opening is pivoted away from the mounting plate when the catcher is in the dumping position (Fig. 12 shows catcher 18 in the dumping position with the opening 18A (located by arrow marked 18) pivoted away).


	Allowable Subject Matter
Claims 7, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uhlinger et al. (US 4,043,102 A) discloses a mower that automatically shuts off the engine unless the catching bag is locked into position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671